DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 11/6/2020, with respect to the rejection(s) of claim(s) 1-6, 9-15 and 18-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of LEE; Daewon et al. US PGPUB 20160359653 A1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE; Daewon et al. US PGPUB 20160359653 A1. 
Regarding claim 1. Lee teaches A random access method, comprising: 
receiving random access mechanism configuration information sent by a base station, (Fig. 13, Trigger Type 1 to Type 6) 

random access time-frequency resource information corresponding to the random access type, (Ibid. “[continuing …] which includes a mapping of resources allocated to the group of stations formed of STA1, STA2, STA3, . . . , STA200. The trigger frame 1302 may include code-frequency resource allocation for each of the stations in the group of stations associated with the random access type 1. For instance, STA1, STA2, STA3, and STA200 may be allocated (RU 1, SS 1), (RU 2, SS 1), (RU 3, SS 1), and (RU 30, SS 6), respectively.”) and 
the random access type comprises a first random access mechanism and/or a second random access mechanism;  (¶0109 teaching RA type 1, ¶0110 teaching RA type 6), and 
performing a random access process of the first random access mechanism or the second random access mechanism according to the random access mechanism configuration information.  (Fig. 13, non data packet (NDP) in 1304, 1306 and 1310) 

Regarding claim 2. Lee teaches The random access method according to claim 1, wherein the random access time-frequency resource information comprises at least one of a cell-level random access time-frequency resource (¶0109, which includes a mapping of resources allocated to the group of stations formed of STA1, STA2, STA3, . . . , STA200.) and a user-level random access time-frequency resource (Ibid. “continuing… The trigger frame 1302 may include code-frequency resource allocation for each of the stations in the group of stations associated with the random access type 1. For instance, STA1, STA2, STA3, and STA200 may be allocated (RU 1, SS 1), (RU 2, SS 1), (RU 3, SS 1), and (RU 30, SS 6), respectively.). 


triggering the random access process of the first random access mechanism or the second random access mechanism by using a preset preamble on the random access time-frequency resource specified in the random access mechanism configuration information. (¶0125, and Fig. 15, In response to the trigger frame 1508, STA2 may transmit a random access PPDU 1510 that includes a common preamble portion 1510A and a STA specific portion 1510B. The STA specific portion 1510B may be transmitted using a random access resource RA3. In an aspect, the random access PPDUs 1504, 1506, and 1510 may be non-data carrying random access PPDUs (e.g., no data field, no HE-DATA field).  ) 

Regarding claim 10, 11 and 13. Lee teaches A terminal, comprising: a processor, a memory connected to the processor via a bus interface and configured to store computer instructions and data used by the processor in performing operations, (Fig. 2) wherein the computer instructions are called and executed by the processor to perform the method recited in claims 1, 2, and 4.   They are rejected for the same reasons above. 

Regarding claim 20. Lee teaches A non-volatile storage medium, wherein computer instructions and data are stored in the non-volatile storage medium, wherein the computer instructions are called and executed by a processor to perform the method according to claim 1, for the same reasons above. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, and further in view of AKKARAKARAN; Sony et al.	US 20180110074 A1
Regarding claim 3. Lee teaches The random access method according to claim 2, wherein in a case that the random access type comprises the first random access mechanism and the second random access mechanism, and the random access time-frequency resource information corresponding to the random access type is the cell-level random access time-frequency resource,  (see ¶0109)
But it does not teach 
the performing the random access process of the first random access mechanism or the second random access mechanism according to the random access mechanism configuration information further comprises: 
determining, according to a service requirement of a terminal, whether the random access mechanism used by the terminal performing a random access is the first random access mechanism or the second random access mechanism, and 
performing the random access process of the selected first random access mechanism or the selected second random access mechanism, wherein the service requirement comprises a service latency requirement and/or a service reliability requirement;  or 
randomly determining one of the first random access mechanism and the second random access mechanism as the random access mechanism used by the terminal performing a random access, and performing the random access process. 
However, AKKARAKARAN teaches 
determining, according to a service requirement of a terminal, whether the random access mechanism used by the terminal performing a random access is the first random access mechanism or the second random access mechanism, (¶0060, The combining of messages 1 (312) and (332) into one 
performing the random access process of the selected first random access mechanism or the selected second random access mechanism, wherein the service requirement comprises a service latency requirement and/or a service reliability requirement; (Id.)
in order to improve random access procedure in low latency situations esp. in 5G/NR (¶0005)
Lee and Akkarakaran are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of selecting 2-step vs. 4 step RA procedures in order to improve random access procedure in low latency situations esp. in 5G/NR.
Claim 12 are rejected for the same reasons above. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, and further in view of LY; Hung et al. US PGPUB 20180110075 A1.
Regarding claim 5. Lee teaches The random access method according to claim 1, But it does not teach 
wherein in a case that the random access type comprises the first random access mechanism and the second random access mechanism, the random access time-frequency resource information corresponding to the first random access mechanism and the random access time-frequency resource 
However, Ly teaches 
wherein in a case that the random access type comprises the first random access mechanism and the second random access mechanism, the random access time-frequency resource information corresponding to the first random access mechanism and the random access time-frequency resource information corresponding to the second random access mechanism are configured on the same or different sub-bands.  ([0115] In certain aspects, the type of the PRACH (e.g., the selected RACH procedure) may be frequency division multiplexed. For example, the UE may transmit a first type of PRACH (e.g., for a two-step RACH procedure which includes both a RACH preamble and a RACH message) over a first subband while transmitting a second type of PRACH (e.g., for a four-step RACH procedure which includes only the RACH preamble) over a second subband.) 
in order to improve network reliability with support of two types RACH procedures. (¶0103, “The four-step RACH procedure should be robust and flexible enough such that it can be used as a fallback when the two-step RACH procedure is unsuccessful.”)
Lee and Ly are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of RACH allocation in Ly in order to improve network reliability. 

Claim 14 are rejected for the same reasons above. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, and further in view of Bertrand; Pierre et al. US PGPUB 20080316961 A1.

Regarding claim 6. Lee teaches The random access method according to claim 1, but it does not teach 
wherein in a case that the random access type comprises the second random access mechanism, a preamble and data of the second random access mechanism are configured in a time division multiplexing manner or a frequency division multiplexing manner. 
However, Bertrand teaches 
wherein in a case that the random access type comprises the second random access mechanism, a preamble and data of the second random access mechanism are configured in a time division multiplexing manner or a frequency division multiplexing manner. ([0017] In E-UTRA, the non-synchronized physical random access channel (PRACH) is a contention-based channel multiplexed with scheduled data in a TDM/FDM manner.  
	Lee and Bertrand are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of TDM/FDM of RACH process in order to be maintain compatibility with legacy system. 

Claim 15 are rejected for the same reasons above. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1 and 10 above, and further in view of Abdel-Samad; Ayman Ahmed Mahmoud et al. US PGPUB 20140334389 A1.
Regarding claim 9. Lee teaches The random access method according to claim 1, but it does not teach 

	However, Abel-Samad teaches
receiving the random access mechanism configuration information notified by the base station through a downlink broadcast channel or a downlink dedicated control signaling.  (¶0068, “If the PDCCH order contains a dedicated preamble, then the UE can perform a contention-free random access procedure (type 2).  If the PDCCH order does not contain a dedicated preamble, then the UE performs a contention-based random access procedure (type 3). “)
in order to improve power efficiency of an UE by having special random access procedure for other than handover scenario.  (see ¶0068 and ¶0089) 
Lee and Abel-Samad are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Lee with the technique of using PDCCH to indicate RA types in order to improve power efficiency of an UE. 

Regarding claim 18 Lee and Abel-Samad teaches a terminal perform the method recited in claim 9.  It is rejected for the same reasons above. 

Allowable Subject Matter
Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         
/ASAD M NAWAZ/               Supervisory Patent Examiner, Art Unit 2468